In the light of the decision of the supreme court of the United States in the "Scottsboro cases" (Powell v. Alabama, 287 U.S. 45, 53 S.Ct. 55, 77 L.Ed. 158, 84 A.L.R. 527), I am confident that this appellant was denied due process on his trial. In fact, the evidence in this case going to show a denial of due process is stronger than it was in the "Scottsboro cases."
When the case was last before this court (167 Miss. 390,148 So. 340), Judge GRIFFITH embodied in his dissenting opinion the facts with reference to an alleged confession of guilt by appellant. It is unnecessary to repeat here the facts there stated; they are a part of the record in this case.
Appellant's attorney testified on this motion for a new trial. He admitted that he abandoned the case in the supreme court, neither argued it orally nor briefed it. He also admitted that he did not make an application for a continuance on account of the absence of material witnesses because he was afraid his client would be mobbed. This fact was developed in this manner:
"Q. What were the circumstances that caused you to go to trial unless you were prepared and ready to go to trial? A. The principal thing and attitude that Mr. Colmer (the district attorney) seemed to assume that morning.
"Q. Well, what was his attitude? A. I conferred with Mr. Colmer prior to the opening of the court, on the morning Tom was tried, after I had discovered that two witnesses, whom I considered material, had not been served with summons, the return showing they were not found by the sheriff, and I told Mr. Colmer I was going to ask for a continuance on that ground, and Mr. Colmer advised *Page 699 
me not to do that, that under the circumstances he thought it best not to start any monkeying business. . . .
"Q. Did you consider something might happen to Tom Carraway if you delayed the case? A. That is the way I took Mr. Colmer's statement; I drew that inference from what he said.
"Q. You formed the opinion if you delayed trying the boy that a mob might get him? A. I thought it might not be healthy for him.
"Q. You were looking for temporary relief for the man rather than permanent relief? A. Yes, at that time."
Judge WHITE, in whose court appellant was tried and convicted, in overruling the motion for a new trial, dictated into the record his findings of fact and conclusions of law. Among other things, he stated that during appellant's trial he observed his absolute indifference of his attorney to his fate; that at every stage of the proceeding appellant's attorney evidenced entire indifference as to the result of the trial and the fate of his client. Judge WHITE concluded by stating that he was firmly of the opinion that appellant should not be held accountable for the failure of his attorney to properly prepare and present his case, and that, if he could grant him a new trial without overriding the opinion of the supreme court rendered in this case on the former appeal, he would not hesitate to do so.
The attorneys representing the defendants in the "Scottsboro cases" appear to have done as well, if not better, for their clients than appellant's attorney did for him.
Can this question be raised by motion for a new trial in the court in which the judgment was rendered? That question is answered in the affirmative by decisions of our court as well as the decision of the supreme court of the United States in Frank v. Mangum, 237 U.S. 309, 35 *Page 700 
S.Ct. 582, 59 L.Ed. 969. In the Frank case the record of the proceedings of the trial and conviction were all regular. The judgment of conviction was attacked by writ of habeas corpus. The supreme court held that it could be attacked in that manner, and furthermore that in making the attack Frank was not confined to the facts shown on the face of the record, but could resort to evidence aliunde the record to show a denial of due process. The decision in that case means that, where due process is denied, the judgment is void and can be attacked, whenever it stands in the way, either in a direct or collateral proceeding. It is in the same class with judgments void on their face and judgments procured by fraud. The court in which such a judgment is rendered can set it aside at a subsequent term on motion. Butler v. State, 12 Smedes  M. 470, 1 Morris's State Cases, 428; Harper v. Barnett (Miss.), 16 So. 533 (not reported [in state report]); Meyer v. Whitehead, 62 Miss. 387; Newman v. Taylor, 69 Miss. 670, 13 So. 831; Niles v. Anderson, 5 How. 365; Fairly v. Thompson,34 Miss. 101.
In the Meyer case a judgment was rendered against the defendant by default at the return term, upon a return of personal service of summons made five days before the return day. At a subsequent term defendant made a motion in the court rendering the judgment to vacate it upon the ground that in truth and in fact the summons was served only four days before the return day. On the trial of the motion the defendant proved that fact. The supreme court held that the trial court should have vacated the judgment and treated the case as pending. The ground of that decision, although the court in its opinion did not expressly so state, was that the defendant was denied due process, and for that reason the judgment was void. The judgment appeared regular on its face; the denial of due process was shown by evidence aliunde the record. *Page 701